Fourth Court of Appeals
                                 San Antonio, Texas

                                      JUDGMENT
                                    No. 04-13-00562-CV

                       IN THE INTEREST OF T.D., et al., Children

                 From the 166th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2012-PA-00167
                    Honorable Charles E. Montemayor, Judge Presiding

   BEFORE CHIEF JUSTICE STONE, JUSTICE MARTINEZ, AND JUSTICE ALVAREZ

     In accordance with this court’s opinion of this date, the judgment of the trial court is
AFFIRMED.

       SIGNED December 4, 2013.


                                              _____________________________
                                              Rebeca C. Martinez, Justice